DETAILED ACTION
The receipt is acknowledged of applicants’ amendment and request for RCE filed 09/02/2021.

Claims 1-20 previously presented. Claims 5-8 have been canceled.

Claims 1-4, 9-20 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
 	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is amended to recite that “component selected from the group consisting of sodium chloride,….”. Claim 1 already recites “1.0 gram to 3.0 gram sodium chloride” as part of the colon cleansing composition comprising of polyethylene glycol, sodium sulfate, magnesium sulfate, potassium chloride, and sodium chloride, see published application, paragraphs [0012, 0017, 0019, 0023, 0027, 0028, 0034, 0044, 0057] and table 1. The claim interpreted as composition further comprises, along with the above cleansing composition, “at least one component selected from the group consisting of sodium chloride, sucralose, neotame, and advantame”. Nowhere applicants disclosed additional amount of sodium chloride as claimed by claim 1 as a member of group consisting of “sodium chloride, sucralose, neotame, and advantame”. Nowhere applicants disclosed more than 3 gm of sodium chloride that are part of the above cleansing composition. If applicant contends there is support for this limitation, then applicant is requested to 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 

Claims 1, 9-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barras et al. (2007/0116667) in view of Gorelick et al. (US 2013/0149390) and/or Morris (US 2018/0116265), all references are of record.

Applicant Claims 
Claim 1 is directed to a colon cleansing composition; the composition comprising from about 325.00 grams to about 375.00 grams of polyethylene glycol, from about 15.00 grams to about 25.00 grams of sodium sulfate, about 1.00 grams to about 2.50 grams of magnesium sulfate, from about 1.70 grams to about 3.00 grams of potassium chloride, from about 1.00 grams to about 3.00 grams of sodium chloride and wherein the composition comprises at least one component selected from the group consisting of sodium chloride, sucralose, neotame, and advantame. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Barras teaches a composition comprising high concentration of polyethylene glycol, an alkali metal or alkaline earth metal sulfate, electrolytes selected from sodium chloride and potassium chloride, and flavoring agents. The composition is effective in cleansing the gut in preparation for an endoscopy, especially colonoscopy. The composition is safe, palatable and is well tolerated leading to better patient compliance, and achieves satisfactory colon cleansing (abstract; ¶¶ 0018, 0019, 0033). The composition is iso-osmolar, i.e. the solution excreted from the patient has substantially the same ion content as the solution ingested. Consequently, there is no substantial net change in the ion levels in the blood of the patient (¶ 0026). The composition comprises per liter of aqueous solution: 80-350 gram of polyethylene glycol (¶¶ 0021, 0034, 0049); 1-15 gram of sulfate including mixture of sulfate including magnesium sulfate and 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012) &
While the Barras suggests flavors and sweetener in the colon cleanser composition comprising sodium chloride, and further comprising sweeteners such as aspartame, acesulfame K, and saccharine, the reference however does not explicitly teach the sucralose, neotame, or advantame as claimed by claim 1. 
While Barras teaches all the elements of the composition of claim 1, and suggests combination of sodium and magnesium sulfate, the reference however does not explicitly teach the amount of each of sodium sulfate and magnesium sulfate separately as claimed by claim 1.

	Morris teaches sweetener mixture that includes multiple high-intensity sweeteners that creates synergistic effects on taste, while limiting the toxicity from any one ingredient. Illustrative high-intensity sweeteners may include for example sucralose, neotame, and advantame (abstract; ¶ 0007, claim 1). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising the ingredients taught by Barras that contains flavoring agent and sweetener, and replace sweetener with the naturally occurring sucralose and neotame taught by Gorelick. One would have been motivated to do so because Gorelick teaches such naturally occurring sweeteners makes composition for bowel preparation for colonoscopy more palatable and less salty. One would reasonably expect formulating colon cleansing composition comprising all the ingredients taught by Barras and further comprises sucralose and/or neotame wherein the composition is more palatable and 
Further, one having ordinary skill in the art would have used combination of sucralose, neotame and advantame taught by Morris because Morris teaches such combination of sweeteners creates synergistic effects on taste, while limiting the toxicity from any one ingredient.
Regarding the amount of sodium and magnesium sulfate as claimed, Barras teaches 1-15 gram of mixture of sulfate including magnesium sulfate and sodium sulfate. Present claim 1 recites from about 15.00 grams to about 25.00 grams of sodium sulfate, and about 1.00 grams to about 2.50 grams of magnesium sulfate. In view of the term “about” of the claim, sodium sulfate can be less than 15 grams, and magnesium sulfate can be less than 1 gram, and the total can be 15 grams as taught by Barras. Barras teaches children need smaller dose than adult, and also teaches different uses of the composition such as preparation for colonoscopy or surgery and for gastrointestinal infection that require different doses. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each of sodium sulfate and potassium sulfate in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a 
Regarding the claimed amounts of polyethylene glycol, claim 1 recites 325-375 gram and Barras teaches 80-350 gram that overlaps with the claimed amounts.
Regarding the claimed amount of potassium chloride and sodium chloride as claimed by claim 1, the claim recites 1.7-3 gram and 1-3 gram, respectively, and Barras teaches 0.2-4 gram and 0.5-7 gram, respectively, that overlap with the claimed amounts.
Therefore, the amounts taught by the prior art of each ingredient above overlap with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the claimed amounts of sucralose, neotame and advantame as claimed by claims 9-11, respectively, one having ordinary skill in the art would have optimized the amount of each of the claimed sweetener based on individual patient because Gorelick teaches that the taste is inherently subjective. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. There is no evidence of record as to the criticality of the claimed amount of each sweetener. Further, flavor and sweetness acceptance are personal choice that can be individually optimized. 
Regarding sodium chloride claimed by claim 1 as a component selected from “sodium chloride,….”, it is noted that Barras implies this additional amount of sodium chloride because Barras teaches 0.5-7 gm sodium chloride that permits the presence of 1-3 gram sodium chloride in the cleansing composition and additional amount of sodium chloride as claimed by claim 1. For completeness of record Gorelick and Morris have been cited. 
Regarding liquid composition as claimed by claim 12, and the liquid is water as claimed by claim 13, Barras teaches aqueous solution in water that meets both claims.
Regarding claim 17 that the composition is split into two doses, is taught by Barras. 
Regarding claim 19 that the composition does not cause clinically significant electrolyte shift, Barras teaches this limitation.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 12, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barras et al. (2007/0116667, of record).

Applicant Claims 
Claim 1 is directed to a colon cleansing composition; the composition comprising from about 325.00 grams to about 375.00 grams of polyethylene glycol, from about 15.00 grams to about 25.00 grams of sodium sulfate, about 1.00 grams to about 2.50 grams of magnesium sulfate, from potassium chloride, from about 1.00 grams to about 3.00 grams of sodium chloride and wherein the composition comprises at least one component selected from the group consisting of sodium chloride, sucralose, neotame, and advantame. 

	Note: claim 1 is interpreted to require two amounts of sodium chloride, one amount in the colon cleaning composition, and another amount as part of the component selected from the group consisting of sodium chloride, sucralose, neotame, and advantame.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Barras are previously discussed 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012) & 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
While the Barras suggests colon cleanser composition comprising sodium chloride, the reference however does not explicitly additional sodium chloride that claimed as component selected from the group consisting of “sodium chloride,….” as claimed by claim 1. 
While Barras teaches all the elements of the composition of claim 1, and suggests combination of sodium and magnesium sulfate, the reference however does not explicitly teach the amount of each of sodium sulfate and magnesium sulfate separately as claimed by claim 1.

Regarding the amount of sodium and magnesium sulfate as claimed, Barras teaches 1-15 gram of mixture of sulfate including magnesium sulfate and sodium sulfate. Present claim 1 recites from about 15.00 grams to about 25.00 grams of sodium sulfate, and about 1.00 grams to about 2.50 grams of magnesium sulfate. In view of the term “about” of the claim, sodium sulfate can be less than 15 grams, and magnesium sulfate can be less than 1 gram, and the total can be 15 grams as taught by Barras. Barras teaches children need smaller dose than adult, and also teaches different uses of the composition such as preparation for colonoscopy or surgery and for gastrointestinal infection that require different doses. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each of sodium sulfate and potassium sulfate in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a 
Regarding the claimed amounts of polyethylene glycol, claim 1 recites 325-375 gram and Barras teaches 80-350 gram that overlaps with the claimed amounts.
Regarding the claimed amount of potassium chloride and sodium chloride as claimed by claim 1, the claim recites 1.7-3 gram and 1-3 gram, respectively, Barras teaches 0.2-4 gram and 0.5-7 gram, respectively, that overlap with the claimed amounts.
Therefore, the amounts taught by the prior art of each ingredient above overlap with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding liquid composition as claimed by claim 12, and the liquid is water as claimed by claim 13, Barras teaches aqueous solution in water that meets both claims.
Regarding claim 17 that the composition is split into two doses, is taught by Barras. 
Regarding claim 19 that the composition does not cause clinically significant electrolyte shift, Barras teaches this limitation.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barras as applied to claims 1, 12, 13, 17 and 19 above, and further in view of Gorelick and/or Morris, all references are of record.

Applicant Claims 
Claim 9 is directed to recites from about 0.400 grams to about 0.800 grams of sucralose; claim 10 recites from about 0.020 grams to about 0.050 grams of neotame and claim 11 recites sodium from about 0.005 grams to about 0.020 grams of advantame.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Barras are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While the Barras suggests flavors and sweetener, the reference however does
not explicitly teach from about 0.400 grams to about 0.800 grams of sucralose as claimed by claim 9; from about 0.020 grams to about 0.050 grams of neotame as claimed by claim 10 and from about 0.005 grams to about 0.020 grams of advantame as claimed by claim 11.


Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising the ingredients taught by Barras that contains flavoring agent and sweetener, replace the sweeteners taught by Barras by sucralose and neotame as taught by Gorelick. One would have been motivated to do so because Gorelick teaches naturally occurring sweeteners such as sucralose and neotame makes composition for bowel preparation for colonoscopy more palatable and less salty. One would reasonably expect formulating colon cleansing composition comprising all the ingredients taught by Barras and further comprises sucralose and neotame wherein the composition is more palatable and less salty therefore improves patient compliance. Further, one having ordinary skill in the art would have used combination of sucralose, neotame and advantame taught by Morris because Morris teaches such combination of sweeteners creates synergistic effects on taste, while limiting the toxicity from any one ingredient.
Regarding the claimed amounts of flavor, and sweeteners as claimed by claims 9-11, one having ordinary skill in the art would have optimized the sweetener amount based on individual patient because Gorelick teaches that the taste is inherently subjective. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. There is no evidence of record as to the criticality of the claimed amount of each sweetener. Further, flavor and sweetness acceptance are personal choice that can be individually optimized.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention. 

Claims 2-4, 14-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barras as applied to claims 1, 12-13, 17 and 19 above, or over the combination of Barras, Gorelick and Morris as applied to claims 1, 9-13, 17 and 19 above, and further in view of Liang et al. (US 2018/0015078, of record).

Applicant Claims 
Claims 2 recites the composition comprises citric acid and malic acid, claim 3 recites the amount of malic acid is from about 1.35 gram to about 1.6 gram, claim 4 recited the amount of citric acid is from about 1.6 gram to about 1.7 gram, claim 14 recites both citric acid and malic acid and lemon-lime flavor, claim 15 recites the amounts of the ingredients recited by claims 1 and 14, claim 16 recites the amount of the composition between 500 ml to 2.0 liters, claim 18 recites split dose and claim 20 recites no electrolyte shift.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Barras and the combined teachings of Barras, Gorelick and Morris are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Barras teaches ascorbic acid in the colon cleansing composition, and suggests citric acid in amount of 1.565 gram, i.e. 1.6, the reference does not teaches combination of citric acid and malic acid as claimed by claims 2-4, 14 and 15.
	Liang teaches composition for treating constipation or clearing the bowel prior to endoscopy or surgery (abstract). The composition comprises combination of carboxylic acids in an amount effect to stabilize the composition. Preferred combination of carboxylic acids includes citric acid and malic acid in an amount of between 1-500 gram (¶¶ 0104-0107, 0113, 0114; claim 17).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising the ingredients taught by Barras or by the combination of Barras, Gorelick and Morris that may contain citric acid, and further use combination of citric acid and 
Regarding the claimed amounts of malic acid from about 1.35 gram to about 1.6 gram, and citric acid from about 1.6 gram to about 1.7 gram as claimed by claims 3 and 4, respectively, Barras teaches 1.565 gram citric acid, and Liang teaches amount embracing the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding lemon-lime flavor claimed by claim 14, it is taught by Barras, and the combination of citric acid and malic acid is taught by Liang.
Regarding the ingredients claimed by claim 15, they are taught by the combination of Barras, Gorelick and Morris. 
Regarding the claimed amounts of ingredients as claimed by claim 15, the claimed amounts of polyethylene glycol, sodium sulfate, magnesium sulfate, sodium chloride, potassium chloride, malic acid and citric acid, taught by the cited references as stated above. 
Regarding the claimed amounts of sucralose, neotame and advantame as claimed by claim 15, this is an optimizable value since taste is subjective, as discussed above. Further, flavor and sweetness acceptance are personal choice that can be individually optimized. 
Regarding claim 16, Barras teaches amount of the total composition is between 0.5 to 2 liters.
Regarding claim 18, Barras teaches split of the dosage form into two doses.
 Regarding claim 20 that the composition does not cause clinically significant electrolyte shift, Barras teaches this limitation.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive. 

Applicants argue that Barras does not teach or suggest sucralose, neotame, and advantame. Barras combined with Gorelick, Morris, and Liang fail to teach or suggest all of the limitations of the claims.
 
In response to this argument, it is argued that if Barras was to teach sucralose, neotame, or advantame, the reference would have been considered for anticipation. Applicants’ attention is directed to the scope of claim 1 that requires “at least one selected from the group consisting of sodium chloride, sucralose, neotame, or advantame”. Therefore, claim 1 does not require all of sodium chloride, sucralose, neotame, or advantame, only one of the listed four ingredients. Barras 

Applicants argue that Morris is the only reference that teaches sucralose, neotame and advantame. However, Morris teaches that 19 sugars can be combined as three or more sugars (See, e.g., Claim 1). This combination alone would lead to more than 1,000 potential combinations. In addition, Morris does not select the combination of sucralose, neotame, and advantame. There is nothing in Morris that would lead the skilled artisan to envisage the combination of sucralose, neotame, and advantame.

In response to this argument, applicants’ attention is directed to the scope of claim 1 that does not require combination of any sugars, only one element selected from the group consisting of “sodium chloride, sucralose, neotame and advantame”. Morris teaches combination of sucralose and neotame in the preferred combination, e.g. paragraphs [0015], [0017] and claim 8. Regarding claim 1 of the reference, the examiner respectfully disagrees that claim 1 of the reference leads to more than 1000 combination because as applicants notices that the reference teaches only 19 sugars. In view of the reference preference and teaching of combination of sucralose and neotame, then selecting one more sugar from the left 17 sugars will suggest additional 17 combination. In any event, even if the reference teaches many combinations, it had been decided by Courts that the indiscriminate selection of "some" from among "many"  In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163.further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Therefore, the teaching of Morris would lead the skilled artisan to envisage the combination of sucralose, neotame, and advantame among the taught sugars.

Applicants argue that Morris has no teaching or suggestion regarding the specific amounts of sucralose, neotame, and advantame recited in claim 15. One of ordinary skill in the art would not have any teaching or suggestion as to the specific amounts of the sugars recited in the claims. 

In response to this argument, it is argued that the claimed amounts of sucralose, neotame and advantame as claimed by claim 15 are optimizable values since taste is subjective, as discussed above. Gorelick teaches that the taste is inherently subjective. Further, flavor and sweetness acceptance are personal choice that can be individually optimized. Applicants failed to show unexpected results obtained from the claimed amount of flavoring agents claimed by claim 15. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.G./

/ISIS A GHALI/           Primary Examiner, Art Unit 1611